                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                             Case No. 14-cr-20780
                                                   Hon. Matthew F. Leitman
v.

CURTIS SCOTT,

          Defendant.
__________________________________________________________________/

                  ORDER DENYING PENDING MOTIONS

      The Court held sentencing in this matter on June 21, 2019. (See Judgment,

ECF #585.) For the reasons stated on the record at the sentencing hearing, the

following motions that Defendant Curtis Scott has filed are DENIED: ECF ## 554,

558, 559, 561, 564, 565, 568, 570, 571, 580, 583, and 584. In addition, any other

pending request for relief made or filed by Defendant Curtis Scott in this action is

DENIED for lack of merit.

      IT IS SO ORDERED.

                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: June 26, 2019




                                         1
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 26, 2019, by electronic means and/or
ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764




                                        2
